I concur in paragraphs 1, 2, 3, 4 and 5 of the majority opinion but am unable to concur in paragraph 6 thereof.
The amendment contains this clause: "The Legislature shall enact such laws as may be necessary to carry into effect this amendment." Evidently this contemplates final action on the part of the Legislature. There is no suggestion that the act passed pursuant to this specially delegated power is not in harmony with the amendment or in compliance with its requirements. It was evidently not contemplated that such legislation, so specially enjoined, should be subject to the referendum. It was taken out of the class of general legislation. In my opinion the act became effective upon its passage and approval and the judgment should be reversed.